Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 28, 2018

The Court of Appeals hereby passes the following order:

A19A0101. LEON BROOKER v. SHIPMAN FAMILY INVESTMENTS.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Defendant Leon Brooker appealed to the state court, which also
ruled in the plaintiff’s favor. Brooker then filed this direct appeal.
      The state court’s decision is not subject to direct appeal. Because the order at
issue is a de novo ruling on appeal from a magistrate court decision, Brooker was
required to follow the discretionary appeal procedures to obtain review before this
Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82 (453 SE2d 119) (1995). His failure to do so deprives us of jurisdiction to
review the case. Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/28/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.